1

2

3

4                             IN THE UNITED STATES DISTRICT COURT
5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                         Case No.: 1:05-CR-00351-001 LJO
8                           Plaintiff,                  ORDER OF RELEASE
9
            v.
10
      CESAR ROMERO,
11
                            Defendant.
12

13

14          The defendant has been accepted to the Teen Challenge, an inpatient facility located in
15
     Ceres, California. The defendant shall be released with the same previously ordered conditions
16
     of supervised release issued on October 10, 2006. The defendant shall comply with the
17
     additional conditions of supervision as follows:
18
            1. The defendant shall reside and participate in an inpatient correctional treatment
19

20               program to obtain assistance for drug and/or alcohol abuse, for a period of up to 150

21               days, and up to 10 additional days for substance abuse detoxification services if
22               deemed necessary.
23
                 ///
24
                 ///
25
                 ///
26

27               ///

28
1           Status Conference currently set for April 15, 2019 has been continued to June 10, 2019,
2
     at 8:30am. before Judge O’Neill.
3
            The defendant shall be released on Thursday, April 4, 2019 at 8:30am to Kevin Mitchel
4
     of the Federal Defender Office.
5

6

7    IT IS SO ORDERED.

8       Dated:    April 3, 2019                          /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
